Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2007 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 10 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three months ended January 31, 2007, as described in Registrants news release dated February 28, 2007, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document 99.1 Press release issued by the Registrant dated February 28, 2007. Page 2 of 10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: February 28, 2007 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 10 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated February 28, 2007. Page 4 of 10 Exhibit 99.1 February 28, 2007 FOR IMMEDIATE RELEASE EATON VANCE CORP. REPORT FOR THE THREE MONTHS ENDED JANUARY 31, 2007 Boston, MA Two unusual events, which Eaton Vance Corp. believes will have a strong positive impact on its longer-term financial performance, reduced diluted earnings per share by $0.34 to $0.02 in the first three months of fiscal 2007. For comparison, diluted earnings per share were $0.28 in the first three months of fiscal 2006. First, earnings in the first quarter were reduced by $52.2 million or $0.24 per diluted share by one-time payments made to terminate certain closed-end fund compensation agreements of the Company with Merrill Lynch and AG Edwards. The termination of those agreements by a onetime payment will have the result of increasing the Companys operating income each year in the future by approximately $9.0 million, the amount of the compensation that it would otherwise have paid to the two parties under those agreements. Second, Eaton Vance Corp. paid one-time structuring fees of $17.1 million and marketing incentives of $4.7 million in the first quarter in conjunction with the $2.8 billion public offering of a new closed-end fund, Eaton Vance Tax-Managed Diversified Equity Income Fund. These fees and incentives reduced earnings in the quarter by $21.8 million or $0.10 per diluted share. The Company expects to earn significant management fees from this fund. Assets under management of $135.5 billion at the end of the first quarter of fiscal 2007 were $22.2 billion or 20 percent greater than the $113.3 billion at the end of the first fiscal quarter last year. In the 12-month period ended January 31, 2007, the Companys assets under management were positively affected by long-term fund and separate account net inflows of $13.7 billion, market price appreciation of $8.1 billion and a net increase in money market assets of $0.5 billion. Gross inflows into long-term funds and separate accounts during the 12 months ended January 31, 2007, were a record $32.2 billion. Assets under management increased $6.6 billion or 5 percent to $135.5 billion in the first quarter from $128.9 billion on October 31, 2006. Open-end fund net inflows increased 230 percent to $2.2 billion in the first quarter of fiscal 2007 from $0.7 billion in the same period last year. Closed-end fund inflows were $2.8 billion in the first quarter of fiscal 2007 and $0.1 billion in the first quarter of fiscal 2006. Net inflows of private funds, including structured products for institutional investors and funds for high-net-worth investors, were $0.9 billion in the first quarter of fiscal 2007 compared to net outflows of $0.5 Page 5 of 10 billion in the first quarter last year. Gross fund flows increased 162 percent to $9.7 billion in the first quarter of fiscal 2007 from $3.7 billion in the first quarter of fiscal 2006. Retail managed account net inflows increased 92 percent to $632 million in the first quarter of fiscal 2007 from $330 million in the same period last year. The Company had institutional and high-net-worth separate account net outflows of $595 million in the first quarter of fiscal 2007, compared to net outflows totaling $951 million in the first quarter of fiscal 2006. Net outflows in the recently concluded quarter were primarily due to withdrawals from a bank loan institutional account and a relatively low-fee equity institutional account managed by one of the Companys subsidiaries. Attached tables 1- 4 summarize assets under management and asset flows by investment objective. As a result of higher average assets under management, revenue in the first quarter of fiscal 2007 increased $36.7 million or 18 percent to $243.2 million from $206.5 million in the first quarter of fiscal 2006. Investment adviser and administration fees increased 19 percent to $169.4 million, in line with a 19 percent increase in average assets under management. Distribution and underwriter fees increased 3 percent, reflecting the continuing shift in sales and assets from class B mutual fund shares to other fund share classes and managed assets with low or no distribution fees. Service fee revenue increased 23 percent due to the increase in average fund assets that pay these fees. Other revenue increased 315 percent primarily due to an increase in shareholder servicing fees and gains on trading securities. Operating expenses in the first quarter of fiscal 2007 increased 69 percent to $241.2 million compared to operating expense of $142.5 million in the first quarter of fiscal 2006, primarily because of the two unusual events in the first quarter of fiscal 2007 referred to in the first paragraph  the $52.2 million of one-time payments to terminate annual compensation agreements of the Company and the $21.8 million of fees and incentives paid in connection with the offering of the new $2.8 billion closed-end fund together totaling $74.0 million. Compensation expense (including closed-end fund related compensation expenses) increased 27 percent primarily because of significantly higher sales-based marketing incentives and increases in employee headcount, base salaries, stock option expense and higher management bonus accruals. Amortization of deferred sales commissions declined 2 percent in the first quarter of fiscal 2007 compared to the first quarter of fiscal 2006 primarily because of the continuing decline in class B fund share sales and class B fund assets under management. Service fee expense increased 19 percent, in line with the increase in fund assets paying service fees. Distribution expense increased 278 percent as a result of the terminated compensation agreements, the fees and incentives paid in connection with the successful closed-end fund offering in the first quarter of fiscal 2007, an increase in sales support expenses, and an increase in class A and C share fund distribution fees. Other expenses increased 32 percent primarily because of higher information technology, facilities and travel expenses. The combination of one-time closed-end fund expenses and significantly higher sales-based marketing incentives and other operating expenses reduced operating income to $2.0 million in the first quarter of fiscal 2007 compared to $64.1 million in the first quarter of fiscal 2006. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income plus closed-end fund structuring fees and one-time payments, stock-based compensation and the write-off of any intangible assets associated with the Companys acquisitions. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute Page 6 of 10 for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the board of directors look at adjusted operating income as a measure of underlying performance, since amounts resulting from one-time events (e.g., the offering of a closed-end fund) do not necessarily represent normal results of operations. In addition, when assessing performance, management and the board look at performance both with and without stock-based compensation. The following table provides a reconciliation of operating income to adjusted operating income: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months Ended January 31, (in thousands) % Change Operating income $ 1,997 $ 64,079 -97% Closed-end fund structuring fees 17,115 - NM Payments to terminate closed-end fund compensation agreements 52,178 - NM Stock-based compensation 14,223 12,522 14% Adjusted operating income $ 85,513 $ 76,601 12% Net income decreased 93 percent to $2.6 million. Interest income increased 32 percent, reflecting higher interest rates on the Companys cash and short-term investments. Interest expense declined by 93 percent as the Company retired all of its long-term debt in the fourth quarter of fiscal 2006. The Companys provision for income taxes was 38 percent in both the first quarter of fiscal 2007 and fiscal 2006. Cash, cash equivalents and short-term investments were $151.0 million on January 31, 2007, compared to $252.4 million on January 31, 2006. The Companys strong operating cash flow in the last 12 months enabled it to pay $156.0 million to repurchase 5.5 million shares or 4 percent of its non-voting common stock, $86.2 million to retire its long-term debt, and $53.6 million in dividends to shareholders. There were no outstanding borrowings against the Companys $180.0 million credit facility as of January 31, 2007. During the first three months of fiscal 2007, the Company repurchased and retired 0.9 million shares of its non-voting common stock at an average price of $32.35 per share under its repurchase authorization. Approximately 5.4 million shares remain of the current 8.0 million share authorization. Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. This news release contains statements that are not historical facts, referred to as forward- looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, the volume of sales and repurchases of fund shares, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 7 of 10 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share amounts) Three Months Ended January 31, January 31, % Change Revenue: Investment adviser and administration fees $ 169,397 $ 142,069 19 % Distribution and underwriter fees 36,578 35,367 3 Service fees 35,346 28,657 23 Other revenue 1,855 447 315 Total revenue 243,176 206,540 18 Expenses: Compensation of officers and employees 77,982 61,448 27 Amortization of deferred sales commissions 13,419 13,741 (2) Service fee expense 27,218 22,862 19 Distribution expense 99,510 26,315 278 Fund expenses 4,219 3,860 9 Other expenses 18,831 14,235 32 Total expenses 241,179 142,461 69 Operating Income 1,997 64,079 (97) Other Income/(Expense): Interest income 2,277 1,721 32 Interest expense (27) (365) (93) Gain on investments 708 662 7 Foreign currency loss (72) (56) 29 Impairment loss on investments - (592) nm Income Before Income Taxes, Minority Interest, Equity in Net Income of Affiliates and Cumulative Effect of Change in Accounting Principle 4,883 65,449 (93) Income Taxes (1,873) (25,144) (93) Minority Interest (1,456) (1,548) (6) Equity in Net Income of Affiliates, Net of Tax 1,005 1,000 1 Net Income Before Cumulative Effect of Change in Accounting Principle 2,559 39,757 (94) Cumulative Effect of Change in Accounting Principle, Net of Tax - (626) nm Net Income $ 2,559 $ 39,131 (93) Earnings Per Share Before Cumulative Effect of Change in Accounting Principle: Basic $ 0.02 $ 0.31 (94) Diluted $ 0.02 $ 0.29 (93) Earnings Per Share: Basic $ 0.02 $ 0.30 (93) Diluted $ 0.02 $ 0.28 (93) Dividends Declared, Per Share $ 0.12 $ 0.10 20 Weighted Average Shares Outstanding: Basic 126,255 129,270 (2) Diluted 134,339 139,346 (4) Page 8 of 10 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) January 31, October 31, January 31, ASSETS Current Assets: Cash and cash equivalents $ 132,535 $ 206,705 $ 125,349 Short-term investments 18,477 20,669 127,091 Investment adviser fees and other receivables 103,851 94,669 87,984 Other current assets 8,610 7,324 7,665 Total current assets 263,473 329,367 348,089 Other Assets: Deferred sales commissions 110,415 112,314 118,709 Goodwill 96,837 96,837 89,634 Other intangible assets, net 33,908 34,549 41,170 Long-term investments 77,411 73,075 66,899 Equipment and leasehold improvements, net 21,640 21,495 13,730 Other assets 549 558 2,092 Total other assets 340,760 338,828 332,234 Total assets $ 604,233 $ 668,195 $ 680,323 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 29,454 $ 80,975 $ 24,436 Accounts payable and accrued expenses 30,876 33,660 26,571 Dividend payable 15,169 15,187 12,933 Other current liabilities 11,703 9,823 5,383 Total current liabilities 87,202 139,645 69,323 Long-Term Liabilities: Long-term debt - - 75,749 Deferred income taxes 21,290 22,520 30,175 Total long-term liabilities 21,290 22,520 105,924 Total liabilities 108,492 162,165 175,247 Minority interest 9,958 9,545 11,120 Commitments and contingencies - - - Shareholders' Equity: Common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 309,760 shares 1 1 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 126,069,085, 126,125,717 and 128,940,999 shares, respectively 492 493 504 Notes receivable from stock option exercises (2,667) (1,891) (2,609) Accumulated other comprehensive income 5,762 4,383 3,840 Retained earnings 482,195 493,499 492,220 Total shareholders' equity 485,783 496,485 493,956 Total liabilities and shareholders' equity $ 604,233 $ 668,195 $ 680,323 Page 9 of 10 Table 1 Asset Flows (in millions) Twelve Months Ended January 31, 2007 Assets 1/31/2006 - Beginning of Period $ 113,253 Long-term fund sales and inflows 25,937 Long-term fund redemptions and outflows (12,195) Long-term fund net exchanges (52) Long-term fund mkt. value change 5,333 Institutional and HNW account inflows 2,275 Institutional and HNW account outflows (4,041) Retail managed account inflows 3,953 Retail managed account outflows (2,247) Separate account mkt. value change 2,811 Change in money market funds 464 Net change 22,238 Assets 1/31/2007 - End of Period $ 135,491 Table 2 Assets Under Management By Investment Objective (in millions) January 31, October 31, % January 31, % 2007 2006 Change 2006 Change Equity Funds $ 59,344 $ 53,220 11.5% $ 48,129 23.3% Fixed Income Funds 22,873 21,482 6.5% 18,619 22.8% Bank Loan Funds 20,298 19,982 1.6% 16,744 21.2% Money Market Funds 1,283 3,728 -65.6% 819 56.6% Separate Accounts 31,693 30,494 3.9% 28,942 9.5% Total $ 135,491 $ 128,906 5.1% $ 113,253 19.6% Table 3 Asset Flows by Investment Objective (in millions) Three Months Ended January 31, January 31, 2007 2006 Equity Fund Assets - Beginning of Period $ 53,220 $ 45,146 Sales/Inflows 6,005 1,681 Redemptions/Outflows (1,686) (1,432) Exchanges 6 25 Market Value Change 1,799 2,709 Net Change 6,124 2,983 Equity Fund Assets - End of Period $ 59,344 $ 48,129 Fixed Income Fund Assets - Beginning of Period 21,482 18,213 Sales/Inflows 1,940 840 Redemptions/Outflows (571) (540) Exchanges 10 (18) Market Value Change 12 124 Net Change 1,391 406 Fixed Income Fund Assets - End of Period $ 22,873 $ 18,619 Bank Loan Fund Assets - Beginning of Period 19,982 16,816 Sales/Inflows 1,742 1,175 Redemptions/Outflows (1,508) (1,398) Exchanges (17) (9) Market Value Change 99 160 Net Change 316 (72) Bank Loan Fund Assets - End of Period $ 20,298 $ 16,744 Long-Term Fund Assets - Beginning of Period 94,684 80,175 Sales/Inflows 9,687 3,696 Redemptions/Outflows (3,765) (3,370) Exchanges (1) (2) Market Value Change 1,910 2,993 Net Change 7,831 3,317 Total Long-Term Fund Assets - End of Period $ 102,515 $ 83,492 Separate Accounts - Beginning of Period 30,494 27,650 Institutional/HNW Account Inflows 608 652 Institutional/HNW Account Outflows (1,203) (1,603) Institutional/HNW Asset Acquired 1 - 449 Retail Managed Account Inflows 1,134 739 Retail Managed Account Outflows (502) (409) Separate accounts market value change 1,162 1,464 Net Change 1,199 1,292 Separate accounts - End of Period $ 31,693 $ 28,942 Money market fund assets - End of Period 1,283 819 Total Assets Under Management - End of Period $ 135,491 $ 113,253 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended January 31, January 31, 2007 2006 Long-term funds: Open-end and other funds $ 2,228 $ 675 Closed-end funds 2,841 108 Private funds 853 (457) Inst/HNW accounts (595) (951) Retail managed accounts 632 330 Total net flows $ 5,959 $ (295) 1 Voyageur Asset Management (MA) acquired by Eaton Vance in December 2005. Page 10 of 10
